AO 245B(Re\/. 02/18) .ludgment in a Criininal Casc

shea 1 MS/m¢

    

 

 

UNITED STATES DISTRICT CoURT

Southern Distric-t of Mississippi

 

 

 

 

 

UNlTED STATES OF AMERICA § \
v ) JUDGMENT lN A CRIMINAL CA
ANGEL VALDEZ-DERAS § Case Number: l:lScr4lLG-RHW-002

) USM Number: 51374-179
)
) James L. Farrior lll
) Defendant’s Attomey

THE DEFENDANT:

Ql pleaded guilty to counr(g) Count 2 ofthe Indictment

|:l pleaded nolo contendere to count(s)

which was accepted by the court.
fl Was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Oi`fense Offense Ended Courit
21 U.S.C. § 846 Attempt to Possess with |ntent to Distribute 500 Grams or 02/09/2018 2
|Vlore of Cocairie
The defendant is sentenced as provided i`n pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Reforrn Act of 1984.

|:l 'l`he defendant has been found not guilty on count(s)

m Count(s) 1 [E is |:] are dismissed on the motion of the United States.

 

_ _ lt is ordered that the defendant_niust notify the Un_ited States attorney for this district within 30 da s of.any change of nanie, residence,
or mailing address until‘all Hnes, restmltlon,_costs. and special assessments imposed by this judgment are fu ly paid. If ordered to pay restitutioii,
the defendant must notify the court and United States attorney ot material changes in economic circumstances

 

 

 

Sl‘tfllatureo u e U '

The Horiorab|e Louis Guirola J/r., U.S. District Judge

 

blame and Title of.ludge

.¢ // 55 9‘¢3/6?

Date

AO 245B{Rev. 02/|8] judgment in a C`riuiiual Casc

Sl'!cer 2 j lmprisoniuent

 

Judgment --- l’age ; of 3

 

DEFENDANT; ANGEL vALI)aZ-DERAS
CASE NUMBER: i;isci-41LG-RH\v-002

IMPRISONMENT

The defendant is hereby committed to the custody Of the Federal Bureau Oi`Prisons to be imprisoned for a total term of:

sixty (60) months as to Count 2 ofthe lndictment.

g The court makes the following recommendations to the Bureau of Pi'isons:

The Court recommends that the defendant be housed iii a facility closest to his home for which he is eligible The Coui't further
recommends that the defendant be allowed to participate in any drug treatment program in the Bureau of Pi‘isons' for which lie is deemed
eligible

E] The defendant is remanded to the custody of the United States Marshal.

|] The defendant shall surrender to the United States Mai'shal for this district:
|:| at |:i a.rn. |:l p.m. on

E as notified by the United States Marshal.

|:I The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before

 

E as notified by the United States Marshal.

l:| as notified by the Probation or Preti'ial Services Oftice.

 

 

 

l:§
RETURN
l have executed this judgment as follows:
Defendarit delivered on to
a _ j , with a certified copy ofthisjudgrnent.
_ UNl't'ED S'l‘A'l`ES MARSHAL j
By

 

 

DEPUTY UNlTED STATE.S MARSHAL

./\O 245B(Rc\-'. UZ/lS) Judgmeul in a Criniiual Casc
Sheet 3 7 Superviscd Rclcase

 

 

Iudgiucnt_l-‘agc 3 of 8
DEFENDANT: ANGEL VALDEZ-DERAS
CASE NUMBER: l:lSci'4lLG-RH\V-002

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

five (5) years as to Count 2 ofthe indictment

MANDATORY C()NDITIONS

l_ You must not commit another federal, state or local crime.
2. You must not unlawiiilly possess a controlled substancel
3. You must refrain from any unlawful use of a controlled substancel You must submit to one drug test within 15 days of release from

imprisonment and at least two periodic drug tests thereafter, as determined by the court.

E The above drug testing condition is suspended_, based on the court's determination that you
pose a low risk of future substance abusel reheari- ifapphr\ablai
4_ |:] You must make restitution in accordance With 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
r€Sfltlli;lOtl. (cfccck .ff`rrppficrif)fe)

5. ij You must cooperate in the collection of DNA as directed by the probation officer. (check ifappi'i'cable)

l:l You must comply with the requirements ofthe Scx Offender Registration and Notitication Act (34 U.S.C. § 20901` er seq.) as
directed by the probation officer, the Bui‘eau of Prisons, or any state Sex offender registration agency in the location where you
reside1 WOrk, fire a Student. or were convicted of a qualifying offense (clieck tf'applicable)

7_ |:| You must participate in an approved program for domestic violence. (check ifappltcable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 245B(Rc\'. 02/18) .ludgmenl iu a (`riinina| Case

Shcet 3A _ Supervised Release

 

.ludgmeutil”age ; of _8_

DEFENDANT; ANGaLviiLoEz-DERAS
CASE NUMBER¢ izisci-~iit,G-RHW-ooz

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release. you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep infoiri"ied, report to the court about, and bring about improvements in your conduct and condition

l.

You must repoit to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment unless the probation officer instnicts you to report to a different probation office or within a different time
frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must repoit to the probation officer as instructed

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer

You must answer truthfully the questions asked by your probation officer

You must live at a place approved by the probation officer. lfyou plan to change where you live or anything about your living
arrangements (such as the people you live with}, you must notify the probation officer at least 10 days before the changel lf notifying
the probation officer iri advance is not possible due to unanticipated circumstances you must notify the probation officer within 72
hours of becoming aware of a change or expected change

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. lf you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities_]. you must notify the probation officer at least 10 days before riie changel If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change

You must not communicate or interact with someone you know is engaged in criminal activityl lf you know someone has been
convicted ofa felouy, you must not knowingly communicate or interact with that person without first getting the permission ofthe
probation officerl

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within '."2 hours

You must not own, possess, or have access to a firearm, ammunition, destructive device. or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infonnant without
first getting the permission of the court.

Ifthe probation officer determines that you pose a risk to another person (iricluding an organization). the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy ofthis
judgment containing these conditions For further information regarding these conditions, see Oi:ervi'ew r)fProbntt'c)u and Supei'i-'t`sed
Relecrse Co.'td'ftir)us, available at: \\'\\-w.uscourts.Qov.

Defendant's Signature _ _ `_ Dale ______ __,_,

 

/\()24513(Rev. 02/18) \lutlglnent in a Criininal Case
Shect 3[) j Superviscd Release

 

 

| 00

ludgment_Page 5 g of
DEFENDANT: ANGEL anDEz-DERAS
CASE NUMBER¢ iziscr~riiLG-erw_ot)z

SPECIAL CONDITIONS OF SUPERVISION

l. At the completion ofthe defendants term ofimprisonment. the defendant shall be surrendered to the custody of lmmigration
and Customs Enforcement for removal proceedings consistentwith the linmigration and Nationality Act. lfremoved1 the
defendant shall not re-enter the United States without the written permission ofthe Secretary of Homeland Sec-urity. The term
of supervised release shall be non-reporting white the defendant is residing outside of the United States. lf the defendant
re-enters the United States within the term of supervised release_. he is to report to the nearest U.S. Probation Office within 72
hours of his arrival.

AO 24SB[Re\. 02/18) .|iidguicnt in a (_`riminal Case
Sheet 5 m Criniiniil Moiietaiy Penalties

 

Judginent_Page 6 of 8
DEFENDANT; ANGEL VALDEZ-DERAS

CASE NUMBER: i:lscr4iLG-RH\v-002
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Shcet 6.

Assessmcnt JVTA Assessmenf* F inc Rcstitution
TOTALS $ 100.00 5 $ 3,000.00 S
l:l The d€t€frllillainrl OfrBSfitlltiUHiS deferred lmtil _ m . An Ani€ndert' Jridgnie)it iii ii Cri`mi`nci/ Ciise (A0245C) Will be entered

after such determinationl
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximately reportioned ayment, unless specified otherwise in
the priority order or percentage payment column elow. l-lowever, pursuant to 18 .S. ¢. § 3664 i), all nonfederal victims must be paid
before the United States is paid.

Name of Pavee Total Loss"‘* Restitution Ordcrcd Prioritv or Percentave
TOTALS $ 0.00 $ 0.00

|:l Restitution amount ordered pursuant to plea agreement 3

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judginent, pursuant to 18 U.S_C_ § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

§ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the m fine El restitution.

lj the interest requirement for the |:| fine El restitution is modified as follows:

”" JuStice for Victiins ofTrafficl<in0 Act of2015i Pub. L. No. l 14-22. _
** Findings for the total amount ofvlosses are required under Chapters 109A. l 10, 1 10A_. and 1 13A ofTitle 18 for offenses committed on or
after September 13, 1994` but before April 23, 1996.

AO 24513(1{€:\-‘. 02/18) .liidgnicnt in a C`riuiinal Case
Sheet 6 _ Scliedule of Payinents

 

fudginent_Page 7 of _ _ B_
DEFENDANT; r‘~\NGEL VALDEZ-DERAS

CASE NUMBF~R¢ i;iseriiLG-Ruw-ccz

SCHEDULE OF PAYMENTS

llaving assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:

A il Luinp sum payment of$ 8>]00-00 due immediately, balance due

|:l not later than _______ .or
|:] in accordance with t:l C, \j D1 |:| E, or |___l Fbelow; or

B Ej Payrnent to begin immediately (may be combined with l:l C, Zl D, or lzi F below); or

 

C [\ Payrnent in equal (e.g., week!y, monihly, quarier[y) installments of $ over a period of
(e.g., months oryears), to commence n (e.g., 30 or 60 days) after the date of this judgment; or
D m Payment in equal mong\l¥_ (e.g., weekty, monthly qiiarreri[i)) installments of $ ___150-00 over a period of
69 monihs___ (e.g., months oryenrs), to commence _§’O days (e.g., 30 or 60 da_vs) after release from imprisonment to a

term of supervision; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that tinie; or

F §§ Special instructions regarding the payment ofcriminal monetary penalties:

The payment ofthe fine shall begin while thc defendant is incarcerated ln the event that the fine is not paid in full at the termination of
supervised release the defendant is ordered to enter into a written agreement with the Financial Litigation Unit ofthe U.S. Atlorney's Office
for payment ofthe remaining balance Additionally, the value ofany future discovered assets may be applied to offset the balance of
criminal monetary penalties '[`he defendant mayl bc included in the Treasury Ot`fset f‘rograni allowing qualified federal benefits to be
applied to offset thc balance ol`criminal monetary penalties

Unless _the co_u_rt ha_s expressly ordered othei'wise, ifthisjudg_inent imposes imprisonment, pa ment ofcriininal monetary penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk of the coiirt.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

l:l Joint and Several

Defendant and Co-Defendant Names_ and Case Numbers (i'ricliidi'rig defendant niimber), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution
[] The defendant shall pay the following court cost(s):

§ The defendant Shall forfeit the defendant’s interest in the following property to the United States.'

as stipulated in the Finai Order of Forfeiture filed on October l 1, 2018.

_Payments shall be applied ir_i th_e folfowin order: (1) assessment, (2) restitution piincipal. (3_) restitution interestz (4) fine principal, (5) fine
interest1 (6) community restitution, (7`) l A assessinent, (S) penalties, and {9) costs_. including cost of prosecution and court costs.

A() 245 B(Rev. [)2/18) .ludgnient in a Criminal Case
Slieet 7 _ Dcniul off"cderal Bcnef`its

 

 

loci

Judgment ~ Page _ 8 __ ___ of __ __ __
DEFENDAN'I`; ANGE.L VALDEZ-DERAS

CASE NUMBER: l:l8c1'4l LG-RHW-UOZ

DENIAL OF FEDERAL BENEFITS
(For Offenses Comriir`tfetl Olr or After November 18, 1988)

FOR DRUG TRAFF[CKERS PURSUANT TO 21 U.S.C. § 862
IT lS ORDERED that the defendant shall be:

|:I ineligible for all federal benefits for a period of

 

i:i ineligible for the following federal benefits for a period of
(specr`fv benefit(.s‘))

OR

ij Having determined that this is the defendant’s third or subsequent conviction for distribution of controlled substances, lT IS
ORDERED that the defendant shall be permanently ineligible for all federal benefits

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)
lT lS ORDERED that the defendant sliall:

izl be ineligible for all federal benefits for a period of 0“'3 (1) .i_/_€a_i’_ _

Ci be ineligible for the following federal benefits for a period of

 

(speci'j_`v benefit(s))

|:i successfully compfete a drug testing and treatment programl
l:l perform community sei'vice, as specified in the probation and supervised release portion ofthisjudgment.

[] Having determined that tliis is the defendant’s second or subsequent conviction for possession of a controlled substance IT

lS FURTHER ORDERED that the defendant shall com lete any drug treatment program and community service specified in this
judgment as a requirement for the reinstatement ofeligi ility for federal benefits

Pursuant to 21 U.S.C. § 862(d), this denial of federal benefits does not include any retirement, welfare, Social Security, health,
disabilitv, veterans henefit, public housing, or other Simiiar bcnei`lt, or any other benefit for which payments or services are required
l'or eligibility The clerk of court is responsible for sending a copy of this page and the first page Of this judgment to:

U.S. Department ol`Justice, Office of l}'ustiee Programs, Washi'ngton, DC 20531

